Citation Nr: 0803839	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right foot 
disorder, to include as secondary to service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
April 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision from the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claims seeking entitlement to service connection 
for left knee disorder, sinusitis and right foot disorder.  
In a June 2007 rating decision, the RO granted service 
connection for the left knee disability.  Because the veteran 
was awarded service connection for this disability, it is no 
longer on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In December 2007, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge 
at the RO; a copy of the hearing transcript is in the record.

With respect to the issue of right foot disorder, it is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDING OF FACT

There is no competent medical evidence of sinusitis.



CONCLUSION OF LAW

Claimed sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the AOJ.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, with respect to the 
issue of sinusitis, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claims by the AOJ in a July 2002 
letter.  Additional letters were sent to the appellant in 
November 2003 and April 2004.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim, and of the appellant's and VA's respective duties for 
obtaining evidence.  Not only has the appellant been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in June 2007, after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Central Alabama Veterans Health 
Care System.  The veteran was provided an opportunity to set 
forth his contentions during the December 2007 hearing before 
the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations in October 2002 and December 
2004.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he incurred sinusitis in service.  
Service medical records of April 1979, when the veteran 
entered, are negative for sinusitis.  In April 1981, the 
veteran was treated in service for sinus congestion with 
Actifed.  Service medical records are otherwise silent for 
any complaints, treatment or diagnoses of sinus problems, 
including service separation records of January 1982, 
although other conditions are noted.  

A VA examination report of October 2002 indicates the veteran 
complained of having chronic sinusitis, but did not exhibit 
active sinusitis at that time, and the last time he had taken 
antibiotics for sinusitis was six months prior.  A VA x-ray 
report of October 2002 indicates normal paranasal sinuses.  
Another VA examination of December 2004, with review of the 
claims file, revealed that the veteran had been mainly 
treated for upper respiratory infections.  The examiner found 
the veteran had been incapacitated three times in the past 
year, but had not had trouble with his sinuses recently.  The 
diagnosis was rhinitis with no present evidence of sinusitis 
by clinical examination or x-rays.  The examiner opined that 
it was not as likely as not that the veteran's current 
sinusitis was related to his sinus infection in service.

Although the veteran testified at his December 2007 hearing 
that he obtained private treatment for sinusitis after 
service, there are no records to that effect in the claims 
file.  The veteran also testified that he received treatment 
for sinusitis about 2003 at the Central Alabama VA Health 
Care System, encompassing the Montgomery and Tuskegee 
campuses.  However, records from March 2003 through April 
2004 of the Montgomery VA Medical Center (VAMC) and of 
November 2004 through April 2007 from the Central Alabama 
Veteran Healthcare System contain no treatment for sinusitis.

Based on the above evidence, the Board finds that in the 
absence of competent medical evidence of chronic sinusitis 
and of a nexus between the veteran's service and any current 
disability of sinusitis, the appellant's claim must be 
denied.

The evidence weighing in the veteran's favor consists of his 
claim of April 2002 and his testimony of December 2007 that 
he has sinusitis which is related to service.
In order to render a competent medical opinion, a witness 
must be competent to be probative as to the facts under 
consideration.  There is no evidence of record that indicates 
that the veteran possesses the requisite medical expertise to 
render such an opinion.  Espiritu, supra.

The evidence weighing against the veteran's claim is the 
service medical record of April 1981 which only indicates 
that the veteran was treated for a sinus condition and not 
sinusitis, and separation records which indicate normal 
sinuses.  There is no post-service evidence of sinusitis, and 
competent medical opinion in the form of the VA examination 
of December 2004 states there is no connection between the 
veteran's service and his sinus condition.  The Board finds 
that the negative evidence outweighs the positive evidence.

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for sinusitis, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert, supra.


ORDER

Service connection for sinusitis is denied.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this case, at the December 2007 
hearing, the veteran asserted a claim for a right foot 
disorder as secondary to his service-connected left knee 
disability.  In the interests of judicial economy and 
avoidance of piecemeal litigation, the service connection 
claim shown on the title page has been amended to reflect the 
veteran's desire to pursue secondary service connection.  
Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. 
§ 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In this case, as to evidence of current right 
foot disorder, the veteran's VA examinations of October 2002 
and December 2004 are competent evidence of symptoms of a 
current right foot disability.
 
Evidence of an in-service right foot injury exists in the 
veteran's service medical records in the form of treatment in 
December 1979 for injury to his right Achilles tendon when he 
slammed a locker door on the back of his right foot.  The 
findings were that the Achilles tendon was tight, and there 
was a small abrasion on the distal aspect.  He was prescribed 
heat, pain relief medication, and put on a physical profile.  
In his January 1982 separation examination, no right foot 
problems were noted, although other conditions were.

As to whether there is a connection between the veteran's in-
service right foot injury and his current foot disorder, the 
veteran's assertions that there is a connection is enough to 
satisfy the low third prong of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Further, there is a conflict in the VA 
examination report of October 2002 which found that a hallux 
valgus examination was not applicable, and there was moderate 
functional loss and pes planus on the right foot; whereas, 
the December 2004 VA examination indicated that the veteran's 
right foot had no pes planus, but mild hallux valgus 
bilaterally was noted.  Finally, neither examination offers 
an opinion as to whether the veteran's right foot disorder is 
secondarily related to his service-connected left knee 
disability.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, the AOJ must send the 
appellant a corrective notice, that: (1) 
explains the information or evidence 
needed to establish an initial disability 
rating and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims and (3) 
informs the veteran of what would need to 
be proven to establish a secondary 
service connection claim, to include on 
the basis of aggravation.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.  

2.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's right foot 
disorder, including as secondary to his 
service-connected left knee disability.  
The examiner should be provided the full 
and accurate relevant history of the 
appellant's right foot disorder; and 
service medical and personnel records 
showing treatment for his right foot 
symptomatology.  

For any diagnosed current right foot 
disability, the examiner should offer an 
opinion as to whether the current right 
foot disability is at least as likely as 
not (50 percent or greater probability) 
related to (caused or aggravated by) the 
in-service right foot injury in December 
1979 or secondary to the veteran's 
service-connected left knee disability.  
A complete rationale should be provided 
for any opinion given.  If the requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for a 
right foot disorder, including as 
secondary to his service-connected left 
knee disability.  
In particular, the AOJ's review should 
include consideration of the provisions 
of 38 C.F.R. 
§ 3.310 (2007) and Allen, supra.  If any 
of the benefits sought on appeal are not 
granted, an appropriate supplemental 
statement of the case should be issued 
that contains all applicable law and 
regulations, to include 38 C.F.R. § 3.310 
(2007).  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


